          Case 1:20-cr-00217-GHW Document 31 Filed 09/03/20 Page 1 of 1

MEMORANDUM ENDORSED




                                       September 2, 2020                     USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
 Hon. Gregory H. Woods                                                       DOC #:
 United States District Court                                                DATE FILED: 9/3/2020
 Southern District of New York
 United States Courthouse
 500 Pearl Street
 New York, New York 10007

 Re: United States v. Heberto Acevedo Molina
     20 Cr. 217 (GHW)

 Your Honor:

         With no objection from the Government, I write to request that the September 8th, 2020
 change of plea proceeding for Mr. Molina be conducted by videoconference or by teleconference
 if videoconferencing is not available.

         Mr. Molina wishes to proceed remotely because he is presently detained at the
 Metropolitan Correctional Center. It is my understanding, and Mr. Molina’s, that protocols
 currently in place at the MCC require any prisoner returning from an in-court proceeding to
 quarantine for 14-21 days. During that period, the quarantined inmate is completely locked
 down, without access to phone calls, emails, personal property or legal materials. While these
 measures are intended to mitigate the risk from COVID-19, they are extremely harsh and
 isolating for the quarantined inmate. Accordingly, Mr. Molina would far prefer to enter his plea
 remotely.

        Thank you for your consideration of this request.

                                       Respectfully submitted,

                                       s/
                                       Mark B. Gombiner
                                       Attorney for Heberto Acevedo Molina
                                    Application denied without prejudice. First, as counsel is likely aware, under the current
 Cc: AUSA Timothy Capozzi           protocol, requests for remote proceedings by CourtCall or teleconference require substantial
                                    advance notice; the Court cannot schedule a remote conference to take place on September 8,
                                    2020 at this time. Second, it is not clear that this justification is sufficient to permit the Court
                                    to make the findings necessary to conduct a plea remotely under the authority of the CARES
                                    Act.
                                    SO ORDERED
                                    September 3, 2020
